—Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in directing respondent’s placement with the Division for Youth in a nonsecure facility. The evidence at the dispositional hearing establishes that respondent has a history of truancy and assaultive behavior. Respondent was not accepted into the Probation Department’s Alternatives to Placement program because he failed to attend scheduled counselling sessions. All of the professionals who evaluated respondent recommended placement in a structured and supervised setting where his behavioral and educational difficulties could be effectively addressed. We conclude, therefore, that the court properly adopted the least restrictive available alternative consistent with the needs and best interests of respondent and the need for protection of the community (see, Family Ct Act § 352.2 [2] [a]; Matter of Jose M., 210 AD2d 228, 229; Matter of Shawn V., 195 AD2d 796, 797; Matter of Andrew MM., 187 AD2d 813). (Appeal from Order of Monroe County Family Court, Bonadio, J.—Placement.) Present—Green, J. P., Pine, Callahan, Balio and Boehm, JJ.